 



Exhibit 10.43
CONFIDENTIAL RETENTION/STAY BONUS AGREEMENT
     Employer and Employee hereby agree and acknowledge the following:
     Employer understands that the strategic direction of Inhibitex, Inc. (the
“Company”) is uncertain. The Company is requesting that the Employee continue
his or her employment with the Company for a minimum period stated in Schedule A
(the “Period”). Employee understands that if he continues to satisfactorily
perform his or her duties through the Period, Employer agrees to continue
Employee’s at-will employment and to pay Employee a retention/stay bonus as
specified in Schedule A.
     If Employer terminates Employee’s employment prior to the end of the Period
without “Cause”, Employee is entitled to receive upon separation from employment
the compensation set forth in Schedule A, less lawful deductions. For purposes
of this Agreement, the term “Cause,” as used herein, shall mean (i) the
Employee’s willful misconduct, gross negligence, dishonesty or fraud in the
performance of his duties hereunder, (ii) the material breach of this Agreement
by the Employee after notice of such breach and a reasonable opportunity to
cure, (iii) the Employee’s willful refusal or failure to perform his duties
hereunder or under any lawful directive of the Board or his superior officer, as
the case may be, which is consistent with his title and position after notice of
such failure and a reasonable opportunity to cure, or (iv) the conviction, plea
of guilty or nolo contendere of the Employee in respect of any felony or other
crime involving moral turpitude, dishonesty, theft or unethical business
conduct. Employee further understands and agrees that if he or she is terminated
before the end of the Period or Cause or other persistent attendance or
performance problems, other violations of Company’s policies or his or her
voluntary resignation, he or she is not eligible to receive the retention/stay
bonus (except to the extent already vested or paid) or separation pay as
outlined in Schedule A. Employee understands that the retention/stay bonus as
outlined herein is/are not a guarantee or contract of employment for any
particular duration of time, and agrees that Employee and Employer have an
at-will employment relationship. Payment of separation compensation upon
termination of employment shall be conditioned upon the Employee’s execution of
an appropriate Separation/Release Agreement.
     Employee affirms that he has not filed, or caused to be filed, and
presently is not a party to any claim, complaint or action against Employer in
any form or forum at this time. Employee understands and agrees that (i) he or
she would not receive any retention/stay bonus payment(s) as outlined on
Schedule A except for his execution of this Agreement and fulfillment of the
conditions herein, (ii) such payment(s) arc in exchange for Employee’s agreement
to continue his employment with Employer as requested during the Period;
(iii) and the payment(s) is/are not remuneration for services performed.
Employee agrees not to disclose any information regarding the existence or
substance of this Agreement, except to his spouse, tax advisor, and/or an
attorney with whom Employee may choose to consult about this Agreement. This
Agreement shall be governed and controlled by the laws of the state of Georgia.
This Agreement may not be modified except in writing signed by both parties
wherein specific reference is made to this Agreement.
     In witness whereof, the parties hereto knowingly and voluntarily execute
this Agreement as of the date(s) set forth below:

     
/s/ Russ Plumb
   
 
Russ Plumb
   
 
   
5/1/06
   
 
Date
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A
to
CONFIDENTIAL RETENTION/STAY BONUS AGREEMENT
Between
INHIBITEX, INC.
And
Russ Plumb “Employee”
Dated: May 1, 2006

             
1.
  Period for Retention/Bonus:   April 24, 2008    
 
           
2.
  Pay for minimum period:   Cash: $59,875    
 
      Options: 50,000    
 
      Restricted Stock: 73,400    
 
           
3.
  Grant Date:   April 24, 2006    
 
           
4.
  Exercise Price:   $2.05     
 
           
5.
  Vesting:   Anniversary of Grant Date   Percent Vested
 
      April 24, 2007   50% 
 
      April 24, 2008   50% 
 
            6.   If the Company undergoes a Change of Control, the Employee will
vest immediately in the retention/stay bonus.

     
/s/ Russ Plumb
   
 
Russ Plumb
   
 
   
5/1/06
   
 
Date
   

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL RETENTION/STAY BONUS AGREEMENT
     Employer and Employee hereby agree and acknowledge the following:
     Employer understands that the strategic direction of Inhibitex, Inc. (the
“Company”) is uncertain. The Company is requesting that the Employee continue
his or her employment with the Company for a minimum period stated in Schedule A
(the “Period”). Employee understands that if he continues to satisfactorily
perform his or her duties through the Period, Employer agrees to continue
Employee’s at-will employment and to pay Employee a retention/stay bonus as
specified in Schedule A.
     If Employer terminates Employee’s employment prior to the end of the Period
without “Cause”, Employee is entitled to receive upon separation from employment
the compensation set forth in Schedule A, less lawful deductions. For purposes
of this Agreement, the term “Cause,” as used herein, shall mean (i) the
Employee’s willful misconduct, gross negligence, dishonesty or fraud in the
performance of his duties hereunder, (ii) the material breach of this Agreement
by the Employee after notice of such breach and a reasonable opportunity to
cure, (iii) the Employee’s willful refusal or failure to perform his duties
hereunder or under any lawful directive of the Board or his superior officer, as
the case may be, which is consistent with his title and position after notice of
such failure and a reasonable opportunity to cure, or (iv) the conviction, plea
of guilty or nolo contendere of the Employee in respect of any felony or other
crime involving moral turpitude, dishonesty, theft or unethical business
conduct. Employee further understands and agrees that if he or she is terminated
before the end of the Period for Cause or other persistent attendance or
performance problems, other violations of Company’s policies or his or her
voluntary resignation, he or she is not eligible to receive the retention/stay
bonus (except to the extent already vested or paid) or separation pay as
outlined in Schedule A. Employee understands that the retention/stay bonus as
outlined herein is/are not a guarantee or contract of employment for any
particular duration of time, and agrees that Employee and Employer have an
at-will employment relationship. Payment of separation compensation upon
termination of employment shall be conditioned upon the Employee’s execution of
an appropriate Separation/Release Agreement.
     Employee affirms that he has not filed, or caused to be filed, and
presently is not a party to any claim, complaint or action against Employer in
any form or forum at this time. Employee understands and agrees that (i) he or
she would not receive any retention/stay bonus payment(s) as outlined on
Schedule A except for his execution of this Agreement and fulfillment of the
conditions herein, (ii) such payment(s) are in exchange for Employee’s agreement
to continue his employment with Employer as requested during the Period;
(iii) and the payment(s) is/are not remuneration for services performed.
Employee agrees not to disclose any information regarding the existence or
substance of this Agreement, except to his spouse, tax advisor, and/or an
attorney with whom Employee may choose to consult about this Agreement. This
Agreement shall be governed and controlled by the laws of the state of Georgia.
This Agreement may not be modified except in writing signed by both parties
wherein specific reference is made to this Agreement.
     In witness whereof, the parties hereto knowingly and voluntarily execute
this Agreement as of the date(s) set forth below:

     
/s/ Russ Plumb
   
 
Russ Plumb
   
 
   
9/5/06
   
 
Date
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A
to
CONFIDENTIAL RETENTION/STAY BONUS AGREEMENT
Between
INHIBITEX, INC.
And
Russ Plumb “Employee”
Dated: September 5, 2006

             
1.
  Period for Retention/Bonus:   April 24, 2008    
 
           
2.
  Pay for minimum period:   Cash; $19,125    
 
      Restricted Stock: 22,869    
 
           
3.
  Vesting:   Anniversary of Grant Date   Percent Vested
 
      April 24, 2007   50% 
 
      April 24, 2008   50% 
 
            4.   If the Company undergoes a Change of Control, the Employee will
vest immediately in the retention/stay bonus.

     
/s/ Russ Plumb
   
 
Russ Plumb
   
 
   
9/5/06
   
 
Date
   

 